Exhibit 10.6
(VISTAPRINT LOGO) [b83125b8312501.gif]
(GRAPHIC) [b83125b8312502a.gif]
95 Hayden Avenue · Lexington · MA 02421 · USA
T: 1 · 781 · 652 · 6300 F: 1 · 781 · 652 · 6100 www.vistaprint.com

     
To:
  Janet Holian
From:
  Robert Keane
Date:
  October 20, 2010
RE:
  Amendment No. 1 to Barcelona Expatriate Agreement

We are asking you to sign this letter to confirm an amendment to the Barcelona
Expatriate Agreement dated March 11, 2010 between you and Vistaprint USA,
Incorporated (the “Agreement”). By signing below, you agree as follows:
1. The paragraph in the Agreement entitled “Housing & Additional Expense
Coverage” is amended by deleting the first sentence of such paragraph and
replacing it with “The Company will compensate you for a maximum of €70,000 per
year of miscellaneous expenses associated with your assignment for housing and
related costs.”
2. Except as specifically set forth in this amendment, the Agreement remains
unchanged and in full force and effect.
Vistaprint USA, Incorporated

                By:   /s/ Michael Giannetto       Michael Giannetto       
Executive Vice President and Chief Financial Officer       

/s/ Janet Holian
 
Janet Holian

